UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1842


JOHN RODGERS BURNLEY,

                    Plaintiff - Appellant,

             v.

ALFRED DURHAM, Chief of Police; UNKNOWN NAMED POLICE
OFFICERS FOR THE CITY OF RICHMOND; CITY OF RICHMOND POLICE
DEPARTMENT; CITY OF RICHMOND; DARSETTA M. COLEMAN; KEITH
BROWN, Verizon Technician; COMCAST; VERIZON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00404-REP)


Submitted: November 19, 2018                                      Decided: January 4, 2019


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Rodgers Burnley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Rodgers Burnley seeks to appeal the district court’s order granting leave to

proceed in forma pauperis in this civil action. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Burnley seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2